Case: 19-13237    Date Filed: 09/16/2020   Page: 1 of 7



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13237
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:17-cr-00372-VMC-TGW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

TYRONE DEVLIN,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 16, 2020)

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and JILL PRYOR,
Circuit Judges.

PER CURIAM:
               Case: 19-13237     Date Filed: 09/16/2020    Page: 2 of 7



      Tyrone Devlin appeals his 116-month total prison sentence for conspiracy to

defraud the United States, theft of government property, access-device fraud, and

aggravated identity theft. He argues that the district court exceeded the scope of our

mandate, which ordered resentencing without an enhancement under U.S.S.G. §

2B1.1(b)(11)(C)(i), when it enhanced his sentence under § 2B1.1(b)(11)(B)(i) on

remand.

      We review de novo whether the district court violated our mandate from a

previous appeal. United States v. Amedeo, 487 F.3d 823, 829 (11th Cir. 2007). The

mandate rule, which is “simply an application of the law of the case doctrine to a

specific set of facts,” requires the district court to strictly apply our mandate from a

prior appeal. Id. at 830. The mandate rule applies to our rulings made under the

Sentencing Guidelines. Id. When a district court operates under our mandate, it

“cannot vary it, or examine it for any other purpose than execution; or give any other

or further relief; or review it, even for apparent error, upon a matter decided on

appeal; or intermeddle with it, further than to settle so much as has been remanded.”
Id. (citation and quotation marks omitted). Accordingly, the district court “must

implement both the letter and spirit of the mandate” and take into consideration our

opinion and “the circumstances it embraces.” United States v. Mesa, 247 F.3d 1165,

1170 (11th Cir. 2001).




                                           2
               Case: 19-13237     Date Filed: 09/16/2020   Page: 3 of 7



      A mandate that generally vacates a sentence by default allows for resentencing

de novo, such as when we vacate a defendant’s criminal conviction. United States

v. Martinez, 606 F.3d 1303, 1304 (11th Cir. 2010). In contrast, if we issue a limited

mandate instructing the district court to perform a particular task, the district court

is “restricted in the range of issues it may consider on remand.” United States v.

Davis, 329 F.3d 1250, 1252 (11th Cir. 2003); see also United States v. Tamayo,

80 F.3d 1514, 1519-20 (11th Cir. 1996) (holding that the district court could not

revisit the entire sentence on remand because we vacated the sentence and remanded

only to reconsider a single sentencing issue in light of new precedent).

      Here, Devlin argues that our mandate from his last appeal, United States v.

Devlin, 769 F. App’x 709 (11th Cir. 2019), required the district court to engage in a

very limited resentencing of him. In particular, he asserts that our mandate required

the district court to recalculate his Sentencing Guidelines range, using all of the

figures it previously relied on—and only those figures—except the two-point

enhancement under U.S.S.G. § 2B1.1(b)(11)(C)(i), which we held that the district

court had erroneously applied in Devlin’s first sentencing.          The government

responds that our mandate authorized a new sentencing that allowed it to seek and

the district court to impose a sentence based on a newly calculated Guidelines range

that figured into it a two-point enhancement under U.S.S.G. § 2B1.1(b)(11)(B)(i)—




                                          3
                Case: 19-13237        Date Filed: 09/16/2020      Page: 4 of 7



an enhancement that the government had not sought and the district court had not

considered in Devlin’s first sentencing.

       We need not resolve this dispute. Even assuming that the district court

violated the mandate by allowing the government to argue and by itself recalculating

Devlin’s Guidelines range calculated, in part, including the two-point §

2B1.1(b)(11)(B)(i) enhancement,1 on this record, any error was harmless. The

district court explained that, based on the 18 U.S.C. § 3553(a) considerations, it

would have imposed the exact same sentence, even without including the newly

added Guidelines enhancement.

       Under United States v. Keene, 470 F.3d 1347, 1349 (11th Cir. 2006), “we need

not review an issue when (1) the district court states it would have imposed the same

sentence, even absent an alleged error, and (2) the sentence is substantively

reasonable.” United States v. Goldman, 953 F.3d 1213, 1221 (11th Cir. 2020). In

those circumstances, any error in the Guidelines calculation is harmless. See id.

       Since the district court noted that it would have imposed the same sentence

here, regardless of the Guidelines calculation, we turn to the question of substantive


       1
          By not raising it in his brief, Devlin abandoned any argument on appeal that the
application of an enhancement under § 2B1.1(b)(11)(B)(i), based on the production of access
devices, was inappropriate. See United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir.
2003). Consequently, Devlin’s only challenge on appeal is whether the district court exceeded the
scope of our mandate when it applied that enhancement when resentencing him. Of course, for
the same reasons we need not determine whether the district court exceeded our mandate on
remand, even had Devlin not abandoned any argument on appeal challenging the applicability of
§ 2B1.1(b)(11)(B)(i), we would not have needed to resolve that challenge, either.
                                               4
              Case: 19-13237     Date Filed: 09/16/2020    Page: 5 of 7



reasonableness. We review substantive reasonableness for an abuse of discretion.

United States v. Kirby, 938 F.3d 1254, 1257 (11th Cir. 2019). As the Supreme Court

has explained, “The sentencing judge has access to, and greater familiarity with, the

individual case and the individual defendant before him than . . . the appeals court.”

Rita v. United States, 551 U.S. 338, 357 (2007).

      In evaluating the substantive reasonableness of the sentence under a Keene

analysis, we assume the Guidelines error the defendant alleges and reduce the

Guidelines calculation and its corresponding sentencing range accordingly. Keene,
470 F.3d at 1349; United States v. Lozano, 490 F.3d 1317, 1324 (11th Cir. 2007).

Then we evaluate the substantive reasonableness of the sentence actually imposed,

in light of the reduced sentencing range. Keene, 470 F.3d at 1349.

      Here, including the two-point enhancement under § 2B1.1(b)(11)(B)(i), the

district court calculated Devlin’s offense level at 23. With a criminal-history

category of VI, this translated to a Guidelines range of 92 to 115 months’

imprisonment, plus 24 months’ consecutive imprisonment for the aggravated-

identity-theft conviction (for a total sentencing range of 116 to 139 months). If the

district court incorrectly included the § 2B1.1(b)(11)(B)(i) enhancement because it

violated our mandate to conduct an entirely new resentencing, Devlin’s offense level

would have been 21. With a criminal-history category of VI, this would have

amounted to a Guidelines range of 77 to 96 months’ imprisonment, plus the 24-


                                          5
              Case: 19-13237     Date Filed: 09/16/2020    Page: 6 of 7



month consecutive sentence for the aggravated-identity-theft conviction.

      Here, the district court sentenced Devlin to 92 months’ imprisonment, plus

the 24-month consecutive sentence for the aggravated-identity theft conviction, for

a total sentence of 116 months’ imprisonment. In imposing this sentence, the district

court announced that it had considered the § 3553(a) factors and explained its basis

for imposing the 92-month sentence.        It noted that Devlin’s crimes involved

“multiple instances of identity theft and access-device fraud.” In addition, the court

observed that Devlin was found with about 2,000 pieces of others’ personal-

identification information and numerous debit cards. Roughly 453 tax returns were

filed in the names of victims, seeking fraudulent tax refunds. Indeed, Devlin was

found with an H&R Block card in his name, loaded with the proceeds of two

fraudulently filed tax returns. The district court also emphasized Devlin’s lengthy

criminal history.

      The total 116-month sentence was substantively reasonable. First, as we have

explained, the district court adequately accounted for the § 3553(a) factors and

explained the basis for its sentence. Second, the sentence of 116 total months’

imprisonment fell within the Guidelines range of 96 to 120 months’ imprisonment

that would be applicable if the district court violated our mandate by imposing the

enhancement under U.S.S.G. § 2B1.1(b)(11)(B)(i). We have explained that “[w]e

ordinarily expect a sentence within the Guidelines range to be reasonable.” United


                                          6
              Case: 19-13237     Date Filed: 09/16/2020   Page: 7 of 7



States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). And third, the district

court’s sentence was also significantly below the maximum sentence that the district

court could have imposed. Indeed, on the theft-of-government-property conviction

alone, Devlin faced a statutory maximum term of imprisonment of 120 months (in

addition to the mandatory consecutive 24-month term on the aggravated-identity-

theft conviction, for a total of 144 months’ imprisonment on those two convictions

alone). We have held that a sentence substantially below the statutory maximum is

also “a consideration favoring reasonableness.” United States v. Rosales-Bruno, 789
F.3d 1249, 1256-57 (11th Cir. 2015).

      For all these reasons, even assuming that the district court violated our

mandate by considering and imposing an enhancement on resentencing that it had

not considered in Devlin’s original sentencing, any error was harmless under Keene.

We therefore affirm the district court’s sentence.

      AFFIRMED.




                                          7